— In an action wherein plaintiff Edwin G. Halloran sues for breach of contract of employment, and plaintiff Alice Halloran sues for the reasonable value of work, labor and services, defendants counterclaimed against the plaintiff Edwin for damages arising out of alleged malfeasance and neglect of duty in such employment. Defendants appeal from an order denying their motion for judgment on their counterclaim against plaintiff Edwin for his failure to reply thereto, and granting leave to said plaintiff to interpose a. reply to the counterclaim. Order affirmed, without costs. No opinion. Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur.